

117 HR 3809 IH: Research Excellence through STEM Inclusion Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3809IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Bowman (for himself, Mrs. Kim of California, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the National Science Foundation to establish a Chief Diversity Officer position and to develop a strategic plan to ensure participation in NSF activities by a diverse group of learners, researchers, and institutions.1.Short titleThis Act may be cited as the Research Excellence through STEM Inclusion Act.2.Chief Diversity Officer of the NSF(a)Chief diversity officer(1)AppointmentThe Director shall appoint a senior agency official within the Office of the Director as a Chief Diversity Officer.(2)QualificationsThe Chief Diversity Officer shall have significant experience, within the Federal Government and the science community, with diversity- and inclusion-related matters, including—(A)civil rights compliance;(B)harassment policy, reviews, and investigations; (C)equal employment opportunity; and(D)disability policy. (3)OversightThe Chief Diversity Officer shall direct the Office of Diversity and Inclusion of the Foundation and report directly to the Director in the performance of the duties of the Chief Diversity Officer under this section.(b)DutiesThe Chief Diversity Officer is responsible for providing advice on policy, oversight, guidance, and coordination with respect to matters of the Foundation related to diversity and inclusion, including ensuring the geographic diversity of the Foundation programs. Other duties may include—(1)establishing and maintaining a strategic plan that publicly states a diversity definition, vision, and goals for the Foundation;(2)defining a set of strategic metrics that are—(A)directly linked to key organizational priorities and goals; (B)actionable; and (C)actively used to implement the strategic plan under paragraph (1);(3)advising in the establishment of a strategic plan for diverse participation by individuals and institutions of higher education, including community colleges, historically Black colleges and universities, Tribal colleges or universities, minority-serving institutions, institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians, and institutions from jurisdictions eligible to participate under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g); (4)advising in the establishment of a strategic plan for outreach to, and recruiting from, untapped locations and underrepresented populations;(5)advising on a diversity and inclusion strategy for the Foundation’s portfolio of PreK–12 STEM education focused programs and activities, including goals for addressing barriers to participation;(6)advising on the application of the Foundation's broader impacts review criterion; and(7)performing such additional duties and exercise such powers as the Director may prescribe.(c)FundingFrom any amounts appropriated for the Foundation for each of fiscal years 2022 through 2026, the Director shall allocate $5,000,000 to carry out this section for each such year. 